NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

VICTOR ORTIZ LOPEZ,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-682
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Nicholas Thompson,
Judge.



PER CURIAM.

             Affirmed. See Tompkins v. State, 894 So. 2d 857 (Fla. 2005); Daniels v.

State, 712 So. 2d 765 (Fla. 1998); Vandornick v. State, 175 So. 3d 944 (Fla. 2d DCA

2015); Lowe v. State, 152 So. 3d 1279 (Fla. 1st DCA 2015).



KELLY, MORRIS, and BADALAMENTI, JJ., Concur.